AMENDED AND RESTATED GUARANTY AGREEMENT THIS AMENDED AND RESTATED GUARANTY AGREEMENT (the "Guaranty") is executed as of June 26, 2008, by the subsidiaries of Earth Biofuels, Inc., a Delaware corporation (the "Company") listed on the SCHEDULE OF EBOF SUBSIDIARIES attached hereto as Exhibit A (each, a "Guarantor," and collectively, the "Guarantors"), for the ratable benefit of the lenders listed that are signatories hereto (collectively, the "Lenders"). W I T N E S S E T H: WHEREAS, Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover Segregated Portfolio ("Radcliffe"), Castlerigg Master Investments Ltd. ("Castlerigg"), and Capital Ventures International ("CVI"; collectively, the "Initial Bridge Lenders") are parties to a Securities Purchase Agreement, dated as of June 7, 2006 (the "Initial Bridge SecuritiesPurchase Agreement") with Earth Biofuels, Inc. ("EBOF"), pursuant to which EBOF issued, among other things, warrants to purchase 1,500,000 shares of common stock, $0.001 par value (the "Common Stock"), of EBOF at the exercise price of $2.93 (the "Initial Bridge Warrants") and in connection with the Initial Bridge Securities Purchase Agreement, EBOF executed a Registration Rights Agreement (the "Initial Bridge Registration Rights Agreement," collectively with the Initial Bridge Securities Purchase Agreement and the Initial Bridge Warrants, the "Initial Bridge Transaction Documents") under which it agreed to cooperate in the registration of the securities under the Initial Bridge Securities Purchase Agreement; WHEREAS, Castlerigg (the "Second Bridge Lender") is a party to a Securities Purchase Agreement, dated as of July 10, 2006 (the "Second Bridge SecuritiesPurchase Agreement") with EBOF, pursuant to which EBOF issued, among other things, warrants to purchase 1,500,000 shares of Common Stock at the exercise price of $2.50 (the "Second Bridge Warrants") and in connection with the Second Bridge Securities Purchase Agreement, EBOF executed a Registration Rights Agreement (the "Second Bridge Registration Rights Agreement," collectively with the Second Bridge Securities Purchase Agreement, Second Bridge Warrants, the "Second Bridge Transaction Documents") under which it agreed to cooperate in the registration of the securities under the Second Bridge Securities Purchase Agreement; WHEREAS, Radcliffe, Castlerigg, CVI, YA Global Investments, L.P. (formerly known as Cornell Capital, L.P. ("Yorkville")), Cranshire Capital L.P. ("Cranshire"), Portside Growth and Opportunity Fund ("Portside"), Evolution Master Fund Ltd. SPC, Segregated Portfolio M ("Evolution"), and Kings Road Investments Ltd. ("Kings Road"; collectively, the "Noteholders") are parties to a Securities Purchase Agreement, dated as of July 24, 2006 (the "SecuritiesPurchase Agreement") with EBOF, pursuant to which EBOF issued (i) 8% Senior Convertible Notes (collectively, the "Existing Notes") in the aggregate principal amount of $52.5 million, which were unsecured and convertible into shares of Common Stock at $2.90 per share, and (ii) warrants to purchase in excess of 9,000,000 shares of common stock of EBOF at the exercise price of $2.90 (the "Existing Warrants") and in connection with the Securities Purchase Agreement, EBOF executed a Registration Rights Agreement (the "Registration Rights Agreement," collectively with the Initial Bridge Transaction Documents, the Second Bridge Transaction Documents, the Securities Purchase Agreement, Notes, and Warrants, the "Transaction Documents") under which it agreed to cooperate in the registration of the securities under the Securities Purchase Agreement; WHEREAS, Dennis Mclaughlin and certain Buyers (as defined in the Exchange Agreement, as defined below) are parties to an Interim Restructuring Agreement, dated as of November 13, 2007 (the "Restructuring Agreement") with EBOF, pursuant to which, among other things, EBOF granted to each Noteholder a perfected security interest in certain assets of EBOF and the stock, equity interests and assets of certain of EBOF's subsidiaries as evidenced by (i) a Pledge and Security Agreement, dated as of December 20, 2007 (the "Existing Security Agreement") and (ii)a certain Guaranty Agreement, dated as of November 13, 2007, of EBOF's subsidiaries (the "Existing Guaranties"); WHEREAS, EBOF has authorized a new series of senior subordinated secured convertible exchangeable notes of EBOF, in the form attached as Exhibit A to the Exchange Agreement (as defined below) (the "Series B Notes"), which Series B Notes shall be convertible into EBOF's Common Stock (as converted, the "Series B Conversion Shares") and exchangeable into PNG Shares (as defined in the Exchange Agreement, as defined below), in accordance with the terms of the Series B Notes; WHEREAS, Castlerigg desires to enter into an Amendment and Exchange Agreement (the "Exchange Agreement"), with EBOF, pursuant to which, among other things, (i) EBOF and Castlerigg shall amend and restate all of Castlerigg's Existing Notes into a senior secured convertible exchangeable note in the form attached as Exhibit B to the Exchange Agreement (the "Amended and Restated Notes", and together with the Series B Notes, the "2008 Amendment Notes"), which shall be convertible into Common Stock (as converted, the "Amended and Restated Conversion Shares", and together with the Series B Conversion Shares, the "2008 Amendment Conversion Shares") and exchangeable into PNG Shares (as defined in the Exchange Agreement), in accordance with the terms thereof and which principal amount of Amended and Restated Notes to be issued to the Investors (as defined below), in the aggregate, shall equal $65,000,000; and (ii) EBOF and Castlerigg shall amend and restate (w) all of Castlerigg's Initial Bridge Warrants, if any, for warrants in the form attached as Exhibit C-1 to the Exchange Agreement (the "Amended and Restated Initial Bridge Warrants"), which shall be exercisable into Common Stock (as exercised, the "Amended and Restated Initial Bridge Warrant Shares") in accordance with the terms thereof, (x) all of Castlerigg's Second Bridge Warrants, if any, for warrants in the form attached as Exhibit C-2 to the Exchange Agreement (the "Amended and Restated Second Bridge Warrants"), which shall be exercisable into Common Stock (as exercised, the "Amended and Restated Second Bridge Warrant Shares") in accordance with the terms thereof, (y) all of Castlerigg's Existing Warrants for warrants in the forms attached as Exhibit C-3 (in the case of the Existing Primary Series A Warrants, as defined in the Exchange Agreement) and Exhibit C-4 (in the case of the Existing Primary Series B Warrants, as defined in the Exchange Agreement) to the Exchange Agreement (the "Amended and Restated Existing Warrants", and together with the Amended and Restated Initial Bridge Warrants and the Amended and Restated Second Bridge Warrants, the "2008 Amendment Warrants") which shall be exercisable into Common Stock (as exercised, the "Amended and Restated Existing Warrant Shares", and together with the Amended and Restated Initial Bridge Warrant Shares and the Amended and Restated Second Bridge Warrant Shares, the "2008 Amendment Warrant Shares") in accordance with the terms thereof, and (iii) as additional consideration for the transaction contemplated in the Exchange Agreement, immediately prior to the Share Exchange Date (as defined in the Exchange Agreement) the Company shall transfer a portion of the EBOF Note (as defined in the Exchange Agreement) to Castlerigg, which is convertible into shares of PNG Common Stock (as defined in the Exchange Agreement) (the "Investor PNG Note") pursuant to an acknowledgement and transfer agreement in the form attached as Exhibit J to the Exchange Agreement (the "Investor PNG Note Transfer Agreement"), and (iv) as reimbursement of legal fees and expenses of Castlerigg (the "Investor Legal Fee Amount"), EBOF shall issue to Castlerigg, upon the terms and conditions stated in the Exchange Agreement, a Series B Note in an aggregate principal amount equal to the Investor Legal Fee Amount; WHEREAS, the Series B Notes will rank junior to the Amended and Restated Notes and the Series B Notes will rank senior to all outstanding and future indebtedness of EBOF, other than Permitted Senior Indebtedness (as defined in the Amended and Restated Notes), and will be secured by a perfected security interest in all of the assets of EBOF and the stock, equity interests and assets of certain of EBOF's subsidiaries and the PNG Shares (as defined in the Exchange Agreement), as evidenced by (i) an amended and restated pledge and security agreement, in the form attached as Exhibit D to the Exchange Agreement (as amended or modified from time to time in accordance with its terms, the "Amended and Restated Security Agreement"), and (ii) this Guaranty (as amended or modified from time to time in accordance with their terms, the "Amended and Restated Guaranties" and, together the Amended and Restated Security Agreement and any ancillary documents related thereto, collectively the "Security Documents"), which amends and restates the Existing Guaranties; WHEREAS, as a closing condition to the transactions contemplated in the Exchange Agreement, each of the other holders of Existing Notes (the "Other Investors", and together with Castlerigg, the "Investors") are executing agreements identical to the Exchange Agreement (the "Other Agreements", and together with the Exchange Agreement, the "Amendments") (other than proportional changes in the numbers reflecting the (i) different principal amount of such Other Investor's Existing Notes , (ii) different number of Existing Primary Series A Warrant Shares (as defined in the Exchange Agreement) underlying such Other Investor's Existing Primary Series A Warrants (as defined in the Exchange Agreement), (iii) different number of Existing Primary Series B Warrant Shares (as defined in the Exchange Agreement) underlying such Other Investor's Existing Primary Series B Warrants (as defined in the Exchange Agreement) (iv) different number of Existing Initial Bridge Warrant Shares (as defined in the Exchange Agreement) underlying such Other Investor's Initial Bridge Warrants, if any, (v) different number of Existing Second Bridge Warrant Shares (as defined in the Exchange Agreement) underlying such Other Investor's Second Bridge Warrants, if any, and (vi) different principal amount of such
